Title: Mary Smith Cranch to Abigail Adams, 4 May 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy May 4th—1797
          
          I this day receiv’d your kind Letter from Springfield. I Set you down in Brookfield in my mind that day however I think you did right to go on as fast as you could the President must want both you & mr Brisler & could I think you would have any rest after you arriv’d I should feel better about you. but I do hope you will not think

of Staying thro the hot months your Life is of too much importance to be thus risk’d— I did feel—I cannot Say how the day you left me— I could not bear to stay at Quincy I Should have done like poor Prince wept all day it was necessary also for Cousin Betsy to get out She Set the greatest part of her time at the kitchen chamber window looking into the Burying Ground. I have not let her know I notic’d it but I lead her away as much as I can. Sister Smith has had a terrible [crazy] turn quite raving last Saturday & a monday She made mrs Brackit believe She was going to dye we were there the most of the day She made mrs Brackit lug & lift her about like a baby till I went over. She was very cross wanted a Doctor & a nurse. had nobody to take any care of her. wishd She could be among people who had some feeling I told mrs B it would not last long I had Seen her so many times we put her to Bed & I desired them not to let her get up till She could do it herself I knew she put all them airs on to fright them She hinted about her [Peuking] to fright Cousin Betsy. She was Strong enough the next morning. tis a Strange disorder which can make a person act so— She is now much better—but it has worried Cousin—
          mr Whitney is gone a journey So we have no meeting to day. capn. Lindsey has had a drumb & a Fife playing all day at his house & all the worst drunkards in town with him & he has been fireing guns himself & this evening they have been before mr Apthorps house making a wretch’d noise— you will be Surpriz’d I believe when I tell you that mr whitney had a large majority of the votes on monday & more Still that upon a motion made to know if those who had voted for mr Flint would consent to join the others, that but eight Should Stand back & not one of them have any objection to mr Whiteny & that finally they consented to Suffer the Clerke to record it a unanimous vote
          they chose a Committe to desire him to preach till the last of May & the Same Committe to draw up what they might think a proper offer to make him & lay it before the Town at a meeting they are then to have I hope it will be what he can accept. but mr Flint will be mortified I have a great value for him but I must say I had rather hear mr Whitney. this harmony is so unexpected that I hope we shall have him
          I hope you found your children well at new york & the President in good health I must send my Love to him if he was five times as big as he is— & now my Sister how is it possible for you to take your Pen & not write Politicks I see tis right that you Should not— I do

not want Secrets but I Shall want to See my Cousin Letters from abroad I Shall know what is taking or too take place just as I do when I read a Prophesy only I do not think him supernaturally inspir’d— will you be So kind as to send us all the inteligence from them that we may Safely know— I shall feel myself Shut out of the world if I cannot have your oppinion how it is going on—
          my dear Louissa will keep up her spirits & write us often. Cousin Betsy will not leave me I hope or think of any other home untill She gets one of her own
          I Shall tell mr Porter about your Trees & take every other care you wish me to— pray let me hear from you or Cousin every week it Will comfort the heart of your affectionate Sister
          
            M Cranch
          
        
        
          mr Cranch & madam welsh Send their affectionate regards
        
      